Case 3:18-cv-00277-RGJ Document 21 Filed 03/19/20 Page 1 of 10 PageID #: 174




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                            CIVIL ACTION NO. 3:18-CV-277-RGJ

 ALAN RUPP                                                                               Plaintiff


 v.

 THE COURIER JOURNAL, INC.                                                             Defendant

                                            * * * * *

                          MEMORANDUM OPINION AND ORDER

       The Courier Journal, Inc. (“Defendant”) moves to dismiss Alan Rupp’s (“Plaintiff’s”)

complaint [DE 12]. Briefing is complete. [DE 17; DE 18]. The matter is ripe. For the reasons

below, Defendant’s Motion is GRANTED.

                                       I.     BACKGROUND

       Plaintiff owns DERBY-PIE® (the “Mark”), a federal trademark for a “well-known

chocolate nut pie” sold nationwide. [DE 17 at 86]. First created in 1954 at the Melrose Inn in

Prospect, Kentucky, DERBY-PIE® is handcrafted by folding “[p]remium chocolate and choice

walnuts” into a “decadent filing” and baking it in a “delicate crust.”             DERBY-PIE®.

https://derbypie.com/pages/our-story (last visited March 17, 2020). Plaintiff has “enforced the

DERBY-PIE® trademark throughout the years against Bon Appetit Magazine, Sweet Streets

Desserts and Nestle Foods to name but a few.” DERBY-PIE®. https://derbypie.com/pages/tour-

the-timeline (last visited March 17, 2020). Plaintiff is now seeking to enforce the Mark against

Defendant for using it in two articles it published in 2017.

       On the same day as the 2017 Kentucky Derby, Defendant published an article (“Article 1”)

with the headline, “Bourbon makes this Derby pie a state original.” [DE 1-2 at 10]. In the article,



                                                 1
Case 3:18-cv-00277-RGJ Document 21 Filed 03/19/20 Page 2 of 10 PageID #: 175




Defendant provided the recipe—courtesy of the “fine folks up rivers at Captain’s Quarters—for a

“Derby chocolate-walnut pie”1 Id.




        A few days after Defendant published Article 1, Plaintiff sent a letter to Defendant

contending that Article 1 “constitutes knowing infringement” on its Mark. [DE 1-6 at 28].

        In June 2017, Defendant published an article (“Article 2”) about Derby City Macarons, an

independent, locally owned shop specializing in macrons, the “French almond flour pastry.” [DE

1-3 at 12]. Below a photograph of assorted macarons, Defendant wrote: “Derby Pie, Mint Julep




1
 For formatting purposes, the Court has separated the article into two parts. In the original, the headline,
body, and recipe were published in a single column.

                                                     2
Case 3:18-cv-00277-RGJ Document 21 Filed 03/19/20 Page 3 of 10 PageID #: 176




and Peach Tea macarons from Derby City Macarons.” Id.




       In May 2018, Plaintiff filed a trademark infringement suit against Defendant, alleging that

Defendant violated 15 U.S.C.A. § 1114 and 15 U.S.C.A. § 1125 of the Lanham Act by publishing

the Articles. [DE 1 at 1]. Plaintiff demanded compensatory damages of $250,000 and punitive

damages of $750,000. Id. at 5.

                                       II.     STANDARD

       Federal Rule of Civil Procedure 12(b)(6) instructs that a court must dismiss a complaint if

the complaint “fail[s] to state a claim upon which relief can be granted[.]” Fed. R. Civ. P. 12(b)(6).

To properly state a claim, a complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). When considering a motion

to dismiss, courts must presume all factual allegations in the complaint to be true and make all

reasonable inferences in favor of the non-moving party. Total Benefits Planning Agency, Inc. v.

Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citation omitted). “But the

district court need not accept a bare assertion of legal conclusions.” Tackett v. M & G Polymers,

                                                  3
Case 3:18-cv-00277-RGJ Document 21 Filed 03/19/20 Page 4 of 10 PageID #: 177




USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citation omitted). “A pleading that offers labels

and conclusions or a formulaic recitation of the elements of a cause of action will not do. Nor does

a complaint suffice if it tenders naked assertion[s] devoid of further factual enhancement.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citation omitted).

       To survive a motion to dismiss, a plaintiff must allege “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim

is plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556). “A complaint will be dismissed . . . if no law supports the claims

made, if the facts alleged are insufficient to state a claim, or if the face of the complaint presents

an insurmountable bar to relief.” Southfield Educ. Ass’n v. Southfield Bd. of Educ., 570 F. App’x

485, 487 (6th Cir. 2014) (citing Twombly, 550 U.S. at 561–64).

                                       III.   DISCUSSION

       Defendant’s motion advances four arguments for dismissal. [DE 12-1 at 60-61]. First,

Defendant argues that “[t]he First Amendment completely protects [it] against trademark liability

in the context of its newsgathering activities.” Id. at 73. But, even if it does not, Defendant argues

that Plaintiff’s Complaint must be dismissed because: 1) “the infringement claim (Count I) fails

because this was not a trademark use”; 2) “the dilution claim (Count II) fails because Congress has

barred such claims in the context of newsgathering activities and because it only extended that

protection to marks that are far more ‘famous’ than Plaintiff’s”; and 3) “the fraud claim (Count

III) fails because it was inadequately pled.” Id.

       To begin, Plaintiff has withdrawn its dilution claim (Count II). [DE 17 at 91 (“[B]ecause

there is no need to address whether DERBY-PIE® is a ‘famous’ mark, as direct and continuing



                                                    4
Case 3:18-cv-00277-RGJ Document 21 Filed 03/19/20 Page 5 of 10 PageID #: 178




infringement has been shown, Plaintiff withdraws his dilution claim, Count II”)]. As a result, the

Court dismisses Count II.

       Citing Rogers v. Grimaldi, Defendant argues that the First Amendment provides complete

immunity from Lanham Act claims. 875 F.2d 994, 999 (2d. Cir. 1989) (“The [Lanham Act] should

be construed to apply to artistic works only where the public interest in avoiding consumer

confusion outweighs the public interest in free expression”); [DE 12-1 at 63]. Defendant contends

that “[c]ourts have not hesitated to apply the Rogers test to newsgathering activities and hold that

the First Amendment prohibits newspapers from being sued for trademark infringement for news

articles that happen to use a trademarked term.” Id. at 65. But, this is untrue: no circuit courts

have done this and, outside New Kids on The Block v. News Am. Pub., Inc., 745 F. Supp. 1540,

1544-45 (C.D. Cal. 1990), no district courts have either. And although the Sixth Circuit adopted

Rogers in Parks v. LaFace Records, 329 F.3d 437 (6th Cir.2003), it has yet to extend it from

“artistic works” to “newsgathering activities.” Thus, the Court will not dismiss Plaintiff’s

Complaint on First Amendment grounds.

       A. Trademark Claims (Count 1)

       In Count 1, Plaintiff brings claims of “statutory and common law trademark infringement,

inducement of infringement, contributory infringement and false designation of origin.” [DE 1 at

3].

       Defendant argues that Plaintiff’s trademark infringement claim fails as a matter of law

because Defendant used the Mark in a non-trademark way. [DE 18 at 159 (“[N]o reasonable reader

of the Courier Journal could think that the Captain’s Quarters recipe for ‘Derby chocolate-walnut

pie,’ or the caption to a story about Derby City Macarons identifying a ‘Derby Pie macaron,’ is an

attempt to pass [Plaintiff’s] products off as the Courier Journal’s own”)].



                                                 5
Case 3:18-cv-00277-RGJ Document 21 Filed 03/19/20 Page 6 of 10 PageID #: 179




        Plaintiff does not directly counter this argument but attempts to morph Defendant’s “non-

trademark” defense into a “Fair Use” and “Nominative Use” one. And although Defendant never

argues “Fair Use” or “Nominative Use,” Plaintiff contends that Defendant “cannot hide behind”

these defenses because neither one applies to this case. [DE 17 at 98]. Plaintiff also argues that

“the Courier was aware of the Captain’s Quarter’s Derby Pie recipe and Derby City macarons (sic)

infringement—nonetheless, it either actively promoted or worse, in bad faith, it actively induced

the underlying tortfeasors to infringe, providing the marketplace to do so.” Id. at 105.

        A trademark is “any word, name, symbol, or device . . . used by a person . . . to identify

and distinguish his or her goods, including a unique product, from those manufactured or sold by

others and to indicate the source of the goods, even if that source is unknown.” 15 U.S.C.A. §

1127 (West). To assert trademark infringement, Plaintiff must allege that: 1) he owns the

registered trademark; 2) Defendant used the mark in commerce; and 3) the use was likely to cause

confusion. See 15 U.S.C.A. § 1114(1) (West).

        “In typical trademark cases, a court should determine whether a likelihood of confusion

exists by examining and weighing [eight factors].”2 Interactive Prod. Corp. v. a2z Mobile Office

Sols., Inc., 326 F.3d 687, 694 (6th Cir. 2003). “But the likelihood of confusion analysis also

involves a preliminary question: whether the defendants are using the challenged mark in a way

that identifies the source of their goods.” Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 610 (6th

Cir. 2009) (quoting Interactive, 326 F.3d at 695) (internal quotation marks omitted). “If they are

not, then the mark is being used in a non-trademark way and trademark infringement laws, along

with the eight-factor analysis, do not even apply.” Id. (internal quotation marks omitted). Put



2
 The eight factors are: 1) strength of the senior mark; 2) relatedness of the goods or services; 3) similarity
of the marks; 4) evidence of actual confusion; 5) marketing channels used; 6) likely degree of purchaser
care; 7) the intent of defendant in selecting the mark; and 8) likelihood of expansion of the product lines.

                                                      6
Case 3:18-cv-00277-RGJ Document 21 Filed 03/19/20 Page 7 of 10 PageID #: 180




differently, the “inquiry focuses on whether a consumer is likely to notice [the plaintiff’s

trademark] . . . and then think that the [defendant’s product] may be produced by the same

company[.]” Oaklawn Jockey Club, Inc. v. Kentucky Downs, LLC, 687 F. App'x 429, 432 (6th

Cir. 2017) (quoting Interactive, 326 F.3d at 696).

        Here, the Complaint fails to plausibly establish that Defendant used Plaintiff’s Mark in any

other way than a non-trademark one. In fact, Plaintiff’s skeletal Complaint3 fails to allege with

specificity how there is a “likelihood of confusion.” See Hensley, 579 F.3d at 611 (“Although

Hensley Manufacturing alleges that [the advertisements at issue] create[] ‘a strong likelihood of

confusion in the marketplace as to the source of origin and sponsorship of the goods of the Plaintiff

and the Defendant,’ such a conclusory and ‘formulaic recitation’ of the elements of a trademark

infringement cause of action is insufficient to survive a motion to dismiss”).

        The Complaint has also not plausibly established that there is a risk of consumer confusion

because both Articles explicitly and repeatedly identify the source of the product as being other

than DERBY-PIE®. See id. (finding dismissal proper where defendant explicitly and repeatedly

identified the source of the product as its own); See Kassa v. Detroit Metro Convention & Visitors

Bureau, 150 F. Supp. 3d 831, 838 (2015) (finding banners and signs constituted non-trademark


3
 The Factual Allegations section of the Complaint is six paragraphs, but only these three describe
Defendant’s alleged actions in this case:

                8. Beginning some time last year and continuing to date, Defendant has knowingly
                infringed upon Plaintiff’s trademark, as shown in [the Articles] . . .

                9. Although notified of the existence of the trademark DERBY-PIE in 1992 and
                before, Defendant has continued to infringe and encourage others to infringe the
                mark in a knowing, willful and malicious manner.

                10. Immediately after the publication of [Article 1], Defendant was informed of
                the infringement in question . . . Barely two weeks went by until CJ decide to
                infringe again. [Article 2].

        [DE 1 at 2-3]

                                                    7
Case 3:18-cv-00277-RGJ Document 21 Filed 03/19/20 Page 8 of 10 PageID #: 181




use of the phrase “Welcome to the D” . . . “That the banners and signs identified others as the

‘sources’ of the messages and as the sponsors of the events underscores that the banners did not

use ‘Welcome to the D’ as a source identifier“) (emphasis in original); See also Packman v.

Chicago Tribune Co., 267 F.3d 628, 639–40 (7th Cir. 2001) (finding Chicago Tribune newspaper

used the Mark, “The joy of six,” in a non-trademark way because it clearly identified itself, not the

plaintiff, as the source of the t-shirts and memorabilia it produced with that phrase on it…The

Tribune did not use the Mark “ to identify itself as the source of the newspaper or the championship

memorabilia. Rather, the Tribune's distinctive masthead, which appears prominently on the front

page and on each piece of memorabilia containing the phrase, identifies the source of the

products”).

        In Article 1, “Chocolate-walnut bourbon pie from Captain’s Quarters” identifies the source

of the recipe as Captain’s Quarters, not DERBY-PIE®.4 Moreover, the headline, “Bourbon makes

this Derby pie a state original,” uses “Derby” to modify “pie,” not to identify the source of the

product as DERBY-PIE®. This is analogous to using “Derby” to modify “horse,” “hat,” or “party”

and does not constitute an impermissible use of the Mark. See Sazerac Brands, LLC v. Peristyle,

LLC, No. 3:15-CV-00076-GFVT, 2017 WL 4558022, at *5 (E.D. Ky. July 14, 2017), aff’d, 892

F.3d 853 (6th Cir. 2018) (“[A] party does not violate trademark law solely by using words another

entity has trademarked”). Because bourbon is not an ingredient in DERBY-PIE®, Defendant’s

use of the word “Bourbon” in the headline also indicates that this is not a recipe for DERBY-PIE®.

A reader of Article 1 would not think that Defendant, a newspaper, produced DERBY-PIE®.

        Article 2 likewise uses “Derby Pie” in a non-trademark way. Next to a photograph of

macarons, Defendant identifies three flavors sold by Derby City Macarons: “Derby Pie, Mint Julep


4
 In the body of the article, Defendant again identifies Captain’s Quarters as the source of the recipe. [DE
1-2 at 10].

                                                     8
Case 3:18-cv-00277-RGJ Document 21 Filed 03/19/20 Page 9 of 10 PageID #: 182




and Peach Tea.” A DERBY-PIE® is a pie; a Derby Pie macaron is a “French almond flour pastry.”

Thus, because the Defendant visually and textually links “Derby Pie” to a flavor of macaron sold

by Derby City Macarons, a reader would not think that Defendant produced DERBY-PIE®.

        Because Defendant used the Mark in a non-trademark way, trademark infringement laws

do not apply. See Hensley, 579 F.3d at 610. Therefore, Plaintiff’s claims in Count 1 must be

dismissed.5

        B. Fraud Claims (Count III)

        Plaintiff brought a claim for fraud. [DE 1 at 4 (“Count III [restates the allegations in

paragraphs 1-17]. The action of the Defendant constitute fraud”)]. Defendant argues: 1) “Plaintiff

cannot satisfy the elements of common-law fraud”; and 2) “Plaintiff’s brief is utterly silent as to

his fraud claim, waiving any opposition to the Courier Journal’s motion to dismiss that cause of

action.” [DE 12-1 at 72]; [DE 18 at 155].

        Common-law fraud in Kentucky requires proof of six elements: 1) that the declarant (the

defendant or its agent) made a material representation to the plaintiff; (2) that this representation

was false; (3) that the declarant knew the representation was false or made it with reckless

disregard for its truth or falsity; 4) that the declarant intended to induce the plaintiff to act on the

misrepresentation; 5) that the plaintiff reasonably relied on the misrepresentation; and (6) that the

misrepresentation caused injury to the plaintiff. Flegles, Inc. v. TruServ Corp., 289 S.W.3d 544,

549 (Ky.2009) (citations omitted).



5
  Because Defendant did not directly infringe on Plaintiff’s Mark, the Court need not consider whether
Defendant is secondarily liable. See Reliable Carriers Inc. v. Moving Sites LLC, 309 F. Supp. 3d 473, 478
(E.D. Mich. 2018) (“To state a claim [for secondary liability], Plaintiff must first establish underlying direct
infringement”) (quoting Rosetta Stone Ltd. v. Google, Inc., 676 F.3d 144, 163 (4th Cir. 2012)). That said,
Plaintiff’s secondary liability arguments are unpersuasive. Plaintiff does not cite a single case in the Sixth
Circuit. Moreover, the cases Plaintiff cites are inapt because, unlike the defendants in those cases,
Defendant does not operate a website where it sells products that infringe on Plaintiff’s Mark.

                                                       9
Case 3:18-cv-00277-RGJ Document 21 Filed 03/19/20 Page 10 of 10 PageID #: 183




       Here, it is unclear how Plaintiff’s Complaint satisfies any of the elements of fraud. And

because Plaintiff did not respond to Defendant’s arguments about Count III, the Court declines to

make his counter-arguments for him. For those reasons, the Court will dismiss Count III.

                                    IV.    CONCLUSION

       For the reasons above, and being otherwise sufficiently advised, THE COURT ORDERS

AS FOLLOWS:

       (1) Defendant’s Motion to Dismiss [DE 12] is GRANTED.

       (2) The Court will enter separate judgment.




                                                              March 19, 2020




Copies to:    Counsel of record




                                               10
